OPINION — AG — ** PROPERTY — TAXES — HOMESTEAD EXEMPTION ** QUOTING ANOTHER OPINION ADDRESSED TO THE OKLAHOMA TAX COMMISSION: " IT IS THEREFORE THE OPINION OF THE A.G., THAT A PERSON IN THE ARMED SERVICES (MILITARY) ON THE 1ST DAY OF JANUARY 1950, WAS IN THE ARMED FORCES OF THE UNITED STATES 'IN THE TIME OF WAR' WITHIN THE MEANING OF THE TERM USED IN 68 O.S. 33 [68-33], AND 'DURING THE WAR' WITHIN THE MEANING OF THAT TERM AS USED IN 31 O.S. 9 [31-9] ; THAT, WHERE SUCH PERSON WAS A CITIZEN OF THE STATE OF OKLAHOMA AND THE RECORD ACTUAL OWNER OF RESIDENCE PROPERTY IN THE STATE OF OKLAHOMA AS OF THE 1ST DAY OF JANUARY, 1950, HE WOULD BE ENTITLED TO CLAIM THE HOMESTEAD EXEMPTION FOR SUCH PROPERTY FOR THE TAX YEAR OF 1950, EVEN THOUGH NEITHER HE NOR ANY MEMBER OF HIS FAMILY WAS ACTUALLY RESIDING ON SAID PROPERTY ON SAID DATE ". . . . THE A.G. AGREES WITH THAT OPINION. (ABSENCE, ARMED FORCES, WAR, COMBAT, MEMBER, LEAVE, PROPERTY OWNER, AD VALOREM TAXATION) CITE: 31 O.S. 9 [31-9], 68 O.S. 33 [68-33] (JAMES C. HARKIN)